DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19, 22, 24, 26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for wireless communication comprising: receiving a PDCCH carrying DCI on a resource block set; and receiving a PDSCH according to the DCI, wherein each RB is defined by 12 consecutive subcarriers, wherein each REG is composed of 12 consecutive REs along the frequency domain during one OFDM symbol, wherein each REG equals an RB in the frequency domain, wherein the PDCCH consists of one or more consecutive CCEs, and wherein each of the one or more consecutive CCEs consists of multiple REGs among which N REGs are selected in an ascending order of an OFDM symbol index on an RB within N OFDM symbols used for the PDCCH reception on the RB set and then next N REGs are selected in the ascending order of the OFDM symbol index on a next RB within the N OFDM symbols used for the PDCCH reception on the RB set.
Applicant’s independent claim 1 recited, inter alia, “wherein each resource element group (REG) of multiple REGs is composed of 12 consecutive resource elements (REs) along the frequency domain during one orthogonal frequency division multiplexing (OFDM) symbol … wherein each of the one or more consecutive CCEs 
Independent claims 6, 11 and 16 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, 19, 22, 24, 26 and 28 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 03/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2017/0111894) teaches method for identifying a set of REGs for low latency communication.
Wang et al. (US 2012/0052899) teaches method for mapping of REG constituting CCE.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        



/UN C CHO/Supervisory Patent Examiner, Art Unit 2413